DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
 	Claim 1 recites “a ventilation passage formed inside the case” in line 6. Claim 1 also recites “a pressure adjustment unit which is provided in the ventilation passage to prevent the pressure of the ventilation passage from exceeding a predetermined value by releasing air to the outside of the ventilation passage” in lines 13-14. It is unclear how the pressure adjustment unit inside the case releases air to the outside of the ventilation passage. The specification discloses that the pressure adjustment unit 60 includes a first pressure adjustment unit 61 and a second pressure adjustment unit 62 located outside the case 20 (21, 22) (see Figs. 3-6 and paragraph [0039] of current application). Therefore, claim 1 is misdescriptive.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Albin et al. (US 20160152116), Miki (US 8,382,564), Nagasakae tal. (US 8,662,970), Doll et al. (US 9,163,848), Doll et al. (US 10,899,200), Londiche et al. (US 2014/0357179) all  disclose an air vent for a vehicle with inclined part and wind direction variable unit.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA J YUEN whose telephone number is (571)272-4878. The examiner can normally be reached Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, EDELMIRA BOSQUES can be reached on (571) 270-5614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available 

/Jessica Yuen/
Primary Examiner
Art Unit 3762



JY